TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00287-CV



                            Jeremy Ryan McClintock, Appellant

                                               v.

      JasPas Properties LLC; Ace Audio Communications, Inc.; Pattie Marie Smith;
                 and James Franklin Smith a/k/a Jim Smith, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 11-963-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Joint Motion

Filed: August 3, 2012